Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
 	This corrected Notice of Allowance is to correct dependency of claim 16 from canceled claim 13, now corrected to properly depend from claim 12.


Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Claims 10, 11, and 14 are canceled.

	This application is in condition for allowance except for the presence of claims 10, 11, and 14, directed to an invention nonelected without traverse. Accordingly, claims 10, 11, and 14 have been canceled.  MPEP 821.02.

 	Claim 16 is corrected as follows to correct dependency from canceled claim 13:
 	In claim 16, line 1, “harness of claim 13” is replaced with:  -  -  harness of claim 12   -  -  .


Reasons for Allowance
	Claims 1-2, 4-9, 12, 15, 16, and 21-24 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Scott (US 2014/0276500 A1); and Lovett (US 2015/0059206 A1).  	As to claim 1, Scott discloses a wearable device for protecting a stoma applying pressure proximate to a stoma of a user wearing the device (Col.1,ll.11-28), the device comprising: 	a support panel 910 Fig.9B-C (base plate 910 [0109],ll.3 as described for  to base plate 110 Fig.1-8 [0109],ll.5-7;[0110],ll.1-2) having a front side (distal Fig.9B) and an opposing rear side (proximal Fig.9C), wherein the rear side is configured to face the user when the device is worn ([0075,ll.5-6), and wherein the support panel 910/110 is formed from a first material (rigid material [0077],ll.5, e.g., metal, alloy, plastic, fiber glass, or combinations [0077],ll.2-4);
	a lining 920 (plate pad 920 Fig.9B-C [0109],ll.3-4 as described for plate pad 120 Fig.1-8 [0109],ll.5-7;[0110],ll.3-4) coupled to the rear side of the support panel 910 ([0074],ll.3) and 
    PNG
    media_image1.png
    314
    362
    media_image1.png
    Greyscale
 		having an aperture 602/604/605 of pad 120/920 Fig.6A-B therein (where plate pad has cutout [0025],ll.7-8 including aperture 602/604/605 (with apex radius curve 604 [sic:504/502/505] [0097],ll.9-11) placed over ostomy/stoma [0097],ll.9-13; [0075],ll.15-16), wherein the aperture 602/604/605 is configured to be generally aligned with the stoma when the device is worn [0097],ll.11-13;[0075],ll.5-7, and  		wherein the lining 920 is formed from a second material less rigid than the first material (soft material [0097],ll.3, e.g., flexible closed or open cell foam or polymer or similar material [0099],ll.6-10); and
	a tensioning assembly 940D/140 and 930/130 (webbing belt 940D/140 ([0111],ll.5-6;[0108],ll.9-16) coupled (via buckles 930 Fig.9B-C) to the support panel 910 ([0111],ll.5-6) and  		configured to selectively adjust tension in a strap 940D/140 Fig.9B-C; Fig.1(webbing belt 940D/140 ([0111],ll.5-6;[0108],ll.9-16) (as described for 140) (via connectors/adjustable buckles 930/130 Fig.9B-C; ([0111],ll.5-6;[0108],ll.9-16) and Fig.1-8 as described for 130) for securing the device to the user ([0111],ll.5-6;[0108],ll.9-16).
	As to independent claim 12, Scott discloses a peristomal support harness (Col.1,ll.11-28), the device comprising: 	a generally rigid plate 910 Fig.9B-C (base plate 910 [0109],ll.3 as described for  to base plate 110 Fig.1-8 [0109],ll.5-7;[0110],ll.1-2) having (a) an outer edge having opposing first and second edge portions (as bottom and top outer edges, respectively Fig.9B);  	a cavity (within and/or including slits) extending at least partially through the plate 910 Fig.9B from the second (bottom) edge portion toward the first (top) edge portion Fig.9B,
 	a strap 940D/140 Fig.9B-C; Fig.1(webbing belt 940D/140 ([0111],ll.5-6;[0108],ll.9-16) (as described for 140) having a first end portion as end fixedly attached to plate 910 Fig.9B) and a second end portion (end with connectors/adjustable buckles 930/130 Fig.9B-C;Fig.1-8) for securing the device to the user ([0111],ll.5-6;[0108],ll.9-16); 	a tensioning member 930/130 (adjustable connectors/buckles 930 Fig.9B-C corresponding to 130 Fig.1) coupled to the plate 910 ([0111],ll.5-6) and the second end portion [of the strap as presented above], wherein the tensioning member is configured to move the second end portion of the strap (connectors/adjustable buckles 930/130 Fig.9B-C;Fig.1-8 as described for 130) at least partially through the cavity (slits as presented above) to adjust tension in the strap 930/130 (connectors/adjustable buckles 930/130 Fig.9B-C;Fig.1-8 as described for 130 for adjustably securing the device to the user [0111],ll.5-6;[0108],ll.9-16); and 	a foam (flexible closed or open cell foam or similar material [0099],ll.6-10) layer 920 (plate pad 920 Fig.9B-C [0109],ll.3-4 as described for plate pad 120 Fig.1-8 [0109],ll.5-7;[0110],ll.3-4) attached to a surface (inner) Fig.9B of the plate 910 ([0074],ll.3) and including an aperture 602/604/605 formed therein (of pad 120/920 Fig.6A-B (where plate pad 920 has cutout [0025],ll.7-8 including aperture 602/604/605 (as radius curve 604 at apex [sic:504/502/505] [0097],ll.9-11 placed over ostomy/stoma [0097],ll.9-13; [0075],ll.15-16), wherein the aperture 602/604/605 is configured to be generally aligned with the stoma when the device is worn [0097],ll.11-13;[0075],ll.5-7). 	Scott also discloses that the lining / foam liner 920 (pad 920/120) can use materials that are soft or hard depending on the desired characteristics, in order to provide one or more of comfort, protection, absorbent, non-absorbent and/or similar properties as an interface between the body and the panel or plate 910/110 [0041].

 	However, as to independent claims 1 and 12, Scott and/or Lovett fail to teach or fairly suggest that the lining / foam liner 920 (pad 920/120) has a hardness or density that decreases radially from the aperture; or a first density proximate outer edge greater than second density proximate the aperture.
  	
	As further presented on pages 6-8 of the 7/27/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Scott and/or Lovett to provide the lining / foam liner 920 (pad 920/120) has a hardness or density that decreases radially from the aperture; or a first density proximate outer edge greater than second density proximate the aperture.  One of skill would not have been motivated to modify the teachings of Scott and/or Lovett to provide the above combination of elements, where Scott and/or Lovett fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781






.